ALLOWANCE
This action is written in response to the remarks and amendments filed 8/24/21. Claims 1, 3-13, and 15-27 are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
As outlined in the interview summary dated 8/25/21, the Examiner was persuaded that the outstanding rejection of claim 25 under §103 was improper. Accordingly, this rejection is withdrawn.
Claims 1, 3-13, and 15-27 are allowed. The closest prior art references identified by the Examiner are as follows:
Shen discloses, inter alia, several techniques for feature selection employing classification ensembles. These features include using a pre-defined agreement threshold when choosing classifiers to combine. (See sec. 4.2.) (Shen Q, Diao R, Su P. Feature Selection Ensemble. Turing-100. 2012 Jun 22; 10:289-306.)
Lin discloses, inter alia, a system for combining predictive classifiers, including combining their input vectors and predictive outputs. (See e.g. [0048]-[0055]. See also claim mapping generally in previous Office action.) (US 8,370,280)
Le discloses, inter alia, a technique for building high-level features  (“grandmother neurons”) for image classification tasks using unsupervised learning. (Le, Quoc V. "Building high-level features using large scale unsupervised learning." 2013 IEEE international conference on acoustics, speech and signal processing. IEEE, 2013.)
However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims, including specifically (for each of independent claims 1 and 13):
responsive to determining that an accuracy of the first machine learning model in identifying the first label is below the predefined accuracy, 3identifying a related label of the one or more additional labels causing the low accuracy;
selecting a second machine learning model from the plurality of machine learning models that is trained to identify the related label; and
combining the first machine learning model with the second machine learning model to create the resulting machine learning model.

Regarding independent claim 25, the specific features which render the claim as a whole allowable are as follows:
based on the plurality of machine learning models, the input format and the output label, creating a canonical machine learning model comprising canonical inputs and canonical outputs, wherein the canonical inputs receive the input format, and the canonical outputs identify the output label; and
based on the canonical machine learning model, modifying inputs of a machine learning model in the plurality of machine learning models and outputs of the machine learning model to match the canonical inputs, and the canonical outputs, respectively. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124